PER CURIAM.
In these consolidated cases, Holloman challenges the trial court’s denial of his motion to suppress evidence and the sentence imposed. We affirm the trial court’s ruling on the motion to suppress. Given the specificity of the informant’s tip and the independently corroborated details of the tip, the totality of the circumstances justified the arrest of Holloman after he left the hotel. See State v. Maya, 529 So.2d 1282, 1285 (Fla. 3d DCA 1988) (police observation combined with informant’s tip justified probable cause conclusion).
With respect to the sentence imposed, we remand for correction because the written judgment erroneously indicates that the sentence imposed on count II is a habitual offender sentence. However, as the record discloses and the State acknowledges, the trial court imposed a guidelines sentence of 151 months on count II. Holloman need not be present when the correction is made.
Affirmed in part and remanded with directions.
CAMPBELL, A.C.J., and FULMER and QUINCE, JJ., Concur.